19 Cal. App. 2d 243 (1937)
THE PEOPLE, Respondent,
v.
O. M. LAU, Appellant.
Crim. No. 342. 
California Court of Appeals. Fourth Appellate District.  
February 11, 1937.
 Benshoof & McGuire and C. W. Benshoof for Appellant.
 U.S. Webb, Attorney-General, and Warner I. Praul, Deputy Attorney-General, for Respondent.
 Jennings, J.
 Appellant was convicted in the superior court of three separate offenses. The verdict of conviction was returned on December 9, 1936, and the trial court designated December 14, 1936, as the date for pronouncement of judgment. On the last-mentioned date appellant presented a motion for new trial which was then and there denied and judgment was pronounced. Thereupon, on said December 14, 1936, appellant filed written notice that he appealed from the court's order denying his motion for a new trial and from the judgment rendered as aforesaid. [1] No application containing a general statement of the grounds of appeal and the points upon which appellant relies was filed with the clerk as required by section 7 of rule II of the Rules for the Supreme Court and District Courts of Appeal. Respondent moves to dismiss the appeal for the failure to comply with the provisions of said section 7 of the above-mentioned rule. It has repeatedly been held that the provisions of said section are mandatory and that upon failure to comply therewith an appeal must be dismissed. (People v. Lewis, 219 Cal. 410, *244 414 [27 PaCal.2d 73]; People v. Martin, 127 Cal. App. 93 [15 PaCal.2d 202]; People v. Foster, 132 Cal. App. 636 [23 PaCal.2d 305]; People v. Egan, 135 Cal. App. 479 [27 PaCal.2d 412].)
 Respondent's motion to dismiss the appeal is therefore granted and the appeal is dismissed.
 Barnard, P. J., and Marks, J., concurred.